BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Appellant-defendant, an indigent here and below, was indicted, tried, convicted of murder in the second degree, and sentenced to twenty-one years imprisonment.
This case is a companion to the cases of Landry v. State, 56 Ala.App. 421, 321 So.2d 759; Wright v. State, Ala.Cr.App., 333 So.2d 215. All three indictments arose out of the same homicide at which time all three defendants were present and partici*13pated as principals or accomplices. The evidence in all three is essentially the same.
We find no errors in the rulings of the court. This instant judgment is due to be affirmed on authority of Landry and Wright, supra. It is so ordered.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, Supernumerary Circuit Judge, serving as a judge of this Court under Section 2 of Act No. 288, Acts of Alabama, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
The judgment below is hereby
AFFIRMED.
TYSON, HARRIS, DeCARLO and BOOKOUT, JJ., concur.